IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARIAH DALTON,1                                §
                                               §       No. 403, 2017
          Respondent Below,                    §
          Appellant,                           §       Court Below—Family Court
                                               §       of the State of Delaware
          v.                                   §
                                               §       File: 16-04-01TS
LAUREL SADDLER,                                §       Petition: 16-11084
                                               §
          Petitioner Below,                    §
          Appellee,                            §
                                               §
          and                                  §
                                               §
ALLEN AUSTIN,                                  §
                                               §
          Respondent Below,                    §
          Cross-Appellant.                     §

                                Submitted: April 18, 2018
                                 Decided: April 20, 2018

Before VAUGHN, SEITZ and TRAYNOR, Justices.

                                        ORDER

          This 20th day of April 2018, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Family

Court should be affirmed on the basis of and for the reasons stated in its September

5, 2017 Order.




1
    In accordance with Del. Sup. Ct. R. 7(d), the Court has assigned pseudonyms to all parties.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court be AFFIRMED.

                              BY THE COURT:


                              /s/ Gary F. Traynor
                              Justice




                                2